Citation Nr: 1646858	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  08-00 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1. Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.

2. Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served in the U.S. Army from October 1970 to September 1978. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision issued by the RO. 

The Veteran testified before the undersigned at a July 2012 Travel Board hearing. A transcript of the hearing is in the claims file.

The Veteran is currently in receipt of a total disability rating based on individual unemployability (TDIU) effective July 2012.

In September 2012, the Board remanded the issues for additional development. The development has been completed and the case has been returned to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDINGS OF FACT

1. The December 2005 VA examination reflected Level I hearing for the right ear and Level III hearing for the left ear.

2. The March 2008 VA examination reflected Level I hearing for the right ear and Level II hearing for the left ear.

3. The January 2011 VA examination reflected Level I hearing for the right ear and Level II hearing for the left ear.

4. The July 2012 private audiometry examination reflected Level I hearing for the right ear and Level III hearing for the left ear.

5. The November 2012 VA examination reflected Level I hearing for the right ear and Level III hearing for the left ear.

6. At no point has the Veteran's bilateral hearing loss disability been shown to be so exceptional or unusual as to render inadequate the regular schedular standards for rating the disability.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a compensable rating for the service-connected bilateral hearing loss are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85 including Diagnostic Code 6100 (2015).

2. The criteria for a compensable rating for the service-connected bilateral hearing loss on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), are not met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify was satisfied by letter sent to the Veteran in November 2005. The claims were last adjudicated in March 2016.

The duty to assist the Veteran has also been satisfied. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded multiple VA examinations in connection with his claim for an increased rating. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations obtained are adequate because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. 

VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

The appeal was remanded to the RO in September 2012. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand, in pertinent part, directed that the Agency of Original Jurisdiction (AOJ) submit the claim for an initial compensable rating to the Under Secretary for Benefits or Director of Compensation and Pension service for an extra-schedular evaluation pursuant to 38 C.F.R. § 3.321(b). The AOJ submitted the claim to the Director of Compensation Service and in March 2016, the Acting Director determined that an extra-schedular rating was not warranted. Accordingly, the Board finds that there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Increased Rating-Bilateral Hearing Loss

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination. Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second. To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85. Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86. When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(b).

The preponderance of the evidence is against the assignment of a compensable rating for the bilateral hearing loss and the appeal will be denied. 

On December 2005 audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
25
25
60
50
Left
30
45
75
85

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 88 percent in the left ear. Applying the criteria for evaluating hearing loss to the findings of the December 2005 audiometric evaluation results in designation of Level I hearing in the right ear and Level III in the left ear based on application of the reported findings to Tables VI and VII. These findings warrant a non-compensable rating under 38 C.F.R. § 4.85, DC 6100.

On March 2008 audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
30
35
65
65
Left
30
50
85
95

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear. Applying the criteria for evaluating hearing loss to the findings of the March 2008 audiometric evaluation results in designation of Level I hearing in the right ear and Level II in the left ear based on application of the reported findings to Tables VI and VII. These findings warrant a non-compensable rating under 38 C.F.R. § 4.85, DC 6100.

On January 2011audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows:





1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
30
40
65
65
Left
35
50
75
90

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear. Applying the criteria for evaluating hearing loss to the findings of the January 2011 audiometric evaluation results in designation of Level I hearing in the right ear and Level II in the left ear based on application of the reported findings to Tables VI and VII. These findings warrant a non-compensable rating under 38 C.F.R. § 4.85, DC 6100.
  
On July 2012 audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
30
55
65
70
Left
40
60
85
100

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 86 percent in the left ear. Applying the criteria for evaluating hearing loss to the findings of the July 2012 audiometric evaluation results in designation of Level I hearing in the right ear and Level III in the left ear based on application of the reported findings to Tables VI and VII. These findings warrant a non-compensable rating under 38 C.F.R. § 4.85, DC 6100.

On November 2012 audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
25
20
55
55
Left
30
50
75
85

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 86 percent in the left ear. Applying the criteria for evaluating hearing loss to the findings of the November 2012 audiometric evaluation results in designation of Level I hearing in the right ear and Level III in the left ear based on application of the reported findings to Tables VI and VII. These findings warrant a non-compensable rating under 38 C.F.R. § 4.85, DC 6100.

The results of audiometric testing obtained on each reliable evaluation do not reflect pure tone thresholds meeting the definition of an exceptional pattern of hearing impairment for either ear under 38 C.F.R. § 4.86.

The Board has considered the lay evidence with regard to the difficulties that the Veteran experiences as a result of bilateral hearing loss. However, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained. The Board has no discretion to ignore the schedular provisions, and must predicate its determination on the basis of the results of the audiology study of record. See Lendenmann v. Principi, 3 Vet. App. 345 (1992). In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The Veteran's assertions as to the severity of his bilateral hearing loss are competent and credible but not dispositive. The evaluation of hearing loss on a schedular basis is based on the objective audiology studies of record, prepared by skilled professionals. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Further, the examination reports documented above also consider the impact his hearing loss had on his ordinary conditions of life including his ability to work, namely that he could not understand someone talking to him unless he was looking directly at them. The audiologist noted that given the degree and configuration of the Veteran's hearing loss, he would likely experience mild communication difficulties without the use of hearing aids, particularly in background noise and in group communication. See Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

In its remand, the Board directed that this matter be referred for possible extraschedular evaluation. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service (Director) for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

In a March 2016 decision, the Director concluded that extraschedular rating for the Veteran's bilateral hearing loss disability was not warranted, noting that the November 2012 Report of VA examination showed that with the use of hearing aids the Veteran would likely perform well even with mild to moderate background noise. The Director also observed there was no evidence of frequent hospitalizations attributable to the Veteran's hearing loss.

In the absence of exceptional factors associated with the bilateral hearing loss, the Board finds that the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. Further, as noted the Veteran has been in receipt of a TDIU rating since July 9, 2012.

(ORDER ON NEXT PAGE)








ORDER

An initial compensable disability rating for service-connected bilateral hearing loss is denied.

An initial compensable disability rating for service-connected bilateral hearing loss on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b) is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


